Martin Ch. J.,

dissenting:

Although our statute does not, in express terms, prohibit the bringing of a counter replevin, by a defendant whose property has been taken by a former writ, yet upon every principle, and by every analogy of law, such a proceeding is void. Under the former suit pending,, the issue to be tried is the detention of the goods and chattels replevied, the plaintiff’s property therein, and his right to the possession of them. Under a counter replevin the same issue, but reversed, is tendered. The identical -cause of action is consequently the subject of both suits, and the rule that two or more suits for the same identical cause of action will not' be tolerated, but that the pendency of one is good cause for abatement of that subsequently brought, is too familiar a rule of pleading to require demonstration. It is, in general, a good plea in abatement, that there is a prior action (similar or concurrent) pending between the same parties for the same cause; and such plea of a prior suit pending for the same cause, is good, although there be a new defendant added in the second; and when on the other hand, one of two or more defendants in the first action is omitted in the second, the second must abate, the case being plainly within the general rule: — (See Gould's Pl. §§125, 127). As a corollary of this rule, it follows, that when one of two or more defendants in the former action brings suit against the plaintiff for the same cause of action, the second must abate. Hence, while the statute enumerates certain cases in which replevin shall not be brought, it does not mention a former replevin, because the well established rules of pleading already prohibited it.
*506In Dearmon v. Blackburn, 1 Sneed 390, it was held that replevin does not lie when goods are taken by process of law, by the parties against whom the process issues, but only by a stranger to the process, whose goods are taken; and that parties and their privies are affected by the writ; and the objection that goods were not subject to seizure, is proper ground of defence to the first action, but will not authorize a counter replevin. In Morris v. DeWitt, 5 Wend. 71, it was held that a writ of replevin issued by a defendant, to obtain re - deliverance of property taken from him by virtue of a writ of replevin issued against him, is irregular, and will be superceded with costs, upon motion, if the motion be made before the return of the writ, or set aside if made after. The court in that case did not wait for a plea in abatement, and in giving judgment, Savage Ch. J. employed language which is •pertinent to the case at bar: The law, he says, “has provided guards against abuses in practice under the writ of replevin,” by requiring a bond and affidavit, &c. “Now ■all this is a very useless proceeding if the defendant in replevin has a right to turn round and bring his action of replevin, and thus regain possession of the property which has been legally taken from him. If such a proceeding were permitted, there would be no end to suits, and the benefit of this action could never be realized. The title to the property in question must be tried upon an issue regularly joined, and until such trial, the party from whom the property has been taken by the process of law must remain out o." possession.” When a writ will be quashed or super-ceded ior such a cause, the suit may be abated, as well. Now, because one of two defendants, from whom property has been \ 'qJevied, claims it in his own right, he certainly can have ) o right to a counter replevin; for the whole question of title, and the right to possession, is the subject of trial in the first suit; and, as a party, he must litigate it in such suit. Besides, the plaintiff in replevin must sub*507stantiate his own right to the possession of the goods replevied, and can only have judgment upon doing so; and he can not rely upon the defective title or right of the defendants for a recovery. There can, therefore, by no possibility, be any issue presented in the second suit, which must not necessarily be determined in the first; for the question of the defendants’, and each of their titles, could be raised for the purpose of defeating that set up by the plaintiff, and it can never be set up for any other purpose. The title of the plaintiff in this suit is therefore directly within the issue to be tried in the former suit.
The fact that the Sheriff in whose possession the goods were, by virtue of the first writ of replevin, is made a co-defendant in this suit, renders the impropriety of this proceeding the more manifest, while it does not, in my apprehension, drive these defendants to a plea in bar, and thus compel them to litigate in two actions substantially the same rights. For these reasons, I think the demurrer Was properly overruled.
But my brethren further hold that the plea is bad as a pleading. Whether it would be held good or bad upon special demurrer is immaterial, but I can.discover no reason why, upon a general demurrer, it should not be upheld. It avers, in substance, that an action, of replevin was then depending between two of these defendants, and this plaintiff and one Cranson Belden, under which the identical goods were taken and held by Laing, as Sheriff; and that this action is brought to re-replevy the same goods. This was substantially sufficient, and if otherwise defective, the error should have been specially pointed out, I can conceive of no case in which a counter replevin may not be met by a plea in abatement, and upon principle, I think there should be none.

Judgment reversed.